DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Reisner-Kollmann et al. (US Pub. 2015/0062120), hereinafter Reisner-Kollmann.
Regarding claim 1, Reisner-Kollmann discloses a method, comprising: obtaining scene data, wherein the scene data comprises image data of a scene and depth data of the scene, the depth data comprising depth measurement values of points of a point cloud (Paragraphs [0008]-[0009]: obtaining information about the physical scene, identifying a planar surface within the physical scene, selecting a physical object within the physical scene, placed above the planar surface, detecting properties associated with the physical object, generating a three-dimensional (3D) reconstructed object using the properties associated with the physical object, and representing the planar surface as an augmented reality (AR) plane in an augmented reality environment, wherein the AR plane in the AR environment is capable of supporting 3D reconstructed objects on top of it…identifying the physical object for selection may include identifying one or more regions in the planar surface, wherein the one or more regions correspond to location of the physical object on the planar surface, wherein the obtained information comprises one or more feature points of the physical object, wherein each feature point is indicative of a location, relative to the planar surface, of a point on an external surface of the physical object and identifying one or more external surfaces of the physical object based on location of one or more convex regions and the one or more feature points; Paragraph [0061]: a point cloud can be created to detect or further refine the AR plane or the object placed on the AR plane. The point cloud may include multiple reference points, with each reference point having a depth value. A reference point may refer to a representation of a point in a three-dimensional coordinate system, such as a Cartesian coordinate system comprising x, y and z, with reference to a given origin. As detailed herein, the point cloud obtained using a SLAM process or other three-dimensional mapping processes create the AR plane); defining a first detection area, wherein the first detection area comprises a spatially defined subset of the scene data (Paragraphs [0058]-[0059]: AR plane as proposed herein may have boundaries that correspond to the real edges of the physical surface (e.g., edges of a table). Using the proposed representation, a developer may render the AR plane with a specific appearance (e.g., let grass grow on the ground plane)…indicate if the surrounding surface of boundaries of the reconstructed plane is pointing upwards or downwards. For example, this information may be used to let an object fall off a table. However, when the object reaches boundaries of a floor surface (e.g., reaches a wall), the boundary may stop the fall of the object; Paragraph [0120]: this may be referred to as space carving. The silhouette of the object can be inferred by observing the boundary of the object against the plane, and using the boundary to carve away areas that are not the object); defining a plane model based on points of the point cloud within the first detection area (Fig. 3; Fig. 8; Paragraph [0069]: boundaries (or borders) of the represented AR plane 310 may grow over time by analyzing more portions (e.g., cells) and adding them to the identified portion of the planar surface. This usually happens when more areas of the planar surface become visible due to a new viewpoint. In FIG. 3, the borders of the representation of the AR plane 310 do not yet correctly indicate all of the physical borders of the planar surface 210. However, depending on the algorithm utilized, the representation can continue to be improved and refined with the availability of additional information (e.g., images at different angles). In this example, lines 315 are shown to help illustrate the AR plane 310. It can be noted that the AR plane 310 includes a large number of lines 315, although only two are labeled; Paragraphs [0091]-[0092]: Referring to FIG. 8, the outer reference points that were determined to fall on the plane that is to serve as the ground plane, may be connected to form the outer limits of the ground plane. The ground plane may be extended by further mapping of the surface via additional processes, including mapping the surface based on color…the ground plane is selected by the user as input to surface mapping engine 620. For instance, in a captured image, a user may select the surface to use as the ground plane. Otherwise, the ground plane may be found by fitting a plane to as many reference points as possible by surface mapping engine 620. FIG. 8 illustrates a visual example of a ground plane fit to reference points determined to be coplanar. The reference points fitted to the ground plane are indicated by 802. The lines 804 between the reference points 802 may represent the outer extent of the ground plane); defining a plane based on the plane model (Fig. 10; Fig. 11; Paragraph [0096]: AR plane construction engine 650 may create a AR plane (black surface) using the ground plane determined by surface mapping engine 620 and the physical object models determined by object modeling engine 640. FIG. 11 illustrates an embodiment of an AR plane (black solid surface indicated by 1102) that is created based on the ground plane of FIG. 8 and the modeled objects of FIG. 10. Creation of the AR plane may include clipping (or otherwise removing) from the ground plane portions of the ground plane that intersect with or contact the modeled objects. This may involve reducing the extent of the ground plane and/or removing one or more regions from the ground plane to create the AR plane. Creation of the AR plane may involve cells of the ground plane being subdivided to avoid modeled objects); determining at least one value of a usable size of the plane based on points of the point cloud (Fig. 5A-5B; Fig. 15A-15B; Paragraph [0085]: Referring to FIGS. 5A and 5B, in order to find the outer boundaries of a plane using the points inside the plane, a convex hull (as illustrated in FIG. 5A) may be calculated. In mathematics, the convex hull or convex envelope of a set X of points in the Euclidean plane or Euclidean space is the smallest convex set that contains X. For instance, when X is a bounded subset of the plane, the convex hull may be visualized as the shape formed by a rubber band stretched around X. In one embodiment, for constructing a more complex shape, the convex hull may further be refined (as illustrated by FIG. 5B) by adding additional points to the boundary. For example, in FIG. 5B, the convex hull is further refined by adding point 502 to the shape. The boundary may iteratively be refined in areas where a large empty space is enclosed by the boundary; Paragraphs [0114]-[0115]: Reducing the size of the second portion 1520-A, not only can provide for a more accurate representation of the planar surface 210, but also a more accurate representation of the object 215…FIG. 15B illustrates a modified hole 1510-B (shaded region) in which the second portion 1520-B has been reduced or removed (as indicated by the line and arrows) to a smaller size. As discussed in more detail below, techniques can utilize not only information regarding the planar surface itself, but also feature point information (which can be provided by SLAM) to intelligently estimate the dimensions for the reduced second portion); comparing at least one value of a characteristic size of a digital object to the at least one value of the usable size of the plane (Fig. 15A-15B; Paragraphs [0114]-[0115]: Reducing the size of the second portion 1520-A, not only can provide for a more accurate representation of the planar surface 210, but also a more accurate representation of the object 215…FIG. 15B illustrates a modified hole 1510-B (shaded region) in which the second portion 1520-B has been reduced or removed (as indicated by the line and arrows) to a smaller size. As discussed in more detail below, techniques can utilize not only information regarding the planar surface itself, but also feature point information (which can be provided by SLAM) to intelligently estimate the dimensions for the reduced second portion); and responsive to determining that the at least one value of the characteristic size of the digital object is less than the at least one value of the usable size of the plane, generating a display comprising the digital object positioned upon the plane based on the plane model (Fig. 4; Paragraph [0106]: the largest cluster of reference points to which a plane can be fit (within a predefined margin of error) may be used to define a ground plane. The ground plane may be automatically selected to serve as the surface of the AR plane. As such, AR objects placed on the ground plane are intended to appear as if sitting on top of the physical surface that is serving as the ground plane. The ground plane may be extended by further mapping of the surface via additional processes, including mapping the surface based on color. In some embodiments, rather than calculating the ground plane, the ground plane may be selected by the user via user input. For instance, in a captured image, a user may select the surface to be used as the ground plane by providing input through a user interface (not shown), such as highlighting portions of the surface using a touchpad or stylus on the screen of the mobile device. In some instances, regardless of the method used for identifying the ground plane, the created ground plane may contain multiple cells based on the outlying vertices of the ground plane. Each cell of the ground plane may be a polygon that falls entirely within the ground plane. In some embodiments, the polygons created may be three or four sides and may all be coplanar with the ground plane).
Regarding claim 2, Reisner-Kollmann discloses the method of claim 1, further comprising: receiving a target location (Paragraph [0072]: the device may identify an object that is used as an initialization target (e.g., a 2-dimensional surface such as a piece of paper with a known graphic printed thereon, a cylinder, or any other object that is known in advance). Although, an initialization target is discussed herein, other techniques may be used for detecting the initial portion of the planer surface without deviating from the scope of the invention. For example, one or more objects placed on a surface may be detected using feature detection for the objects. In scenarios where the base of one or more objects are coplanar with a portion of a surface, that portion of the surface may be indicate an initial portion of a planar surface); and defining the first detection area based on the target location and the depth data (Paragraph [0060]: two-dimensional image may lack depth information. The camera may then be moved a distance. This distance (and direction) may be measured. A second image may be captured of the physical environment. By using the travelled distance and direction, the depth of multiple identified reference points in the two images that are determined to match may be calculated. Implementations of a SLAM process may use many more images to refine the determined locations of reference points and to identify additional reference points in the physical environment. In addition to the use of SLAM, some other form of three-dimensional mapping process may be used, such as by capturing images that include depth information, for example using time-of-flight analysis or a stereoscopic camera system; Paragraph [0067]: Techniques can be performed by an application, such as an AR application, executed by the computing device 102 to determine the location, orientation, and dimensions of the planar surface using, for example, image processing and/or feature point information, and generate an augmented reality (AR) plane, that may be a reconstructed representation of the planar surface. These techniques may further utilize image target 217, which can be an object with features known to the computing device 102, to help determine the features of the planar surface).
Regarding claim 3, Reisner-Kollmann discloses the method of claim 2, further comprising: performing object detection and recognition of the scene based on at least one of the image data or the depth data to obtain an object recognition result (Paragraph [0053]: Methods and apparatuses are presented for recognizing flat surfaces, and any objects on said flat surfaces, in an augmented reality (AR) environment, based on a user's natural surroundings; Paragraph [0147]: Device 2000 may include a component such as a wireless communication module which may integrate antenna 2016 and wireless transceiver 2012 with any other hardware, firmware, or software necessary for wireless communications. Such a wireless communication module may be configured to receive signals from various devices such as data sources via networks and access points such as a network access point. In certain embodiments, compact object representations may be communicated to server computers, other mobile devices, or other networked computing devices to be stored in a remote database and used by multiple other devices when the devices execute object recognition functionality); and defining the first detection area based at least in part on the object recognition result (Fig. 3; Paragraph [0062]: An AR plane may define a plane that is composed of multiple cells, such as polygonal cells. Each polygonal cell may represent a convex planar region where a virtual object can be positioned without colliding with another object (such as the user's view of a physical object). As an example, referring to a three-dimensional first-person shooter game, an AR plane may define the regions where virtual characters are permitted to move. For instance, objects, walls, and cliffs may be excluded from the AR plane. Once an AR plane has been created, virtual objects may be permitted to move to any position on the AR plane. Since the AR plane has been created to exclude regions corresponding to physical objects, as long as virtual objects are positioned on the AR plane, it is known that the virtual object will not impermissibly intersect or pass through a user's view of a physical object in the AR environment (which would negatively impact the AR environment's realism); Paragraph [0070]: AR plane 310 can not only indicate where borders of a planar surface 210 may be, but also can include "holes" 320 where portions of the planar surface 210 are occluded. For object-detection purposes, these holes 320 can indicate the presence of objects 215. The holes 320 cast by an objects 215 (e.g. due to plane sweeping, plane extension using statistical information) is likely larger than the actual objects 215 due to occlusion. In other words, unless the planar surface 210 is viewed fronto-parallel (i.e., from directly overhead), the objects 215 will occlude some portion of the planar surface 210 behind the object. FIG. 15A helps illustrate this phenomenon in further detail).
Regarding claim 6, Reisner-Kollmann discloses the method of claim 1, further comprising: responsive to determining that the at least one value of the characteristic size of the digital object is greater than the at least one value of the usable size of the plane, determining whether the first detection area comprises additional points of the point cloud (Fig. 14; Paragraph [0106]: block 1430, a ground plane may be determined using reference points from the point cloud. The point cloud output by block 1420 may have at least some approximately coplanar reference points that are used to create a ground plane. In a physical scene, it may be assumed that at least one surface is present, such as a table top, floor, the ground, etc. As such, the largest cluster of reference points to which a plane can be fit (within a predefined margin of error) may be used to define a ground plane. The ground plane may be automatically selected to serve as the surface of the AR plane. As such, AR objects placed on the ground plane are intended to appear as if sitting on top of the physical surface that is serving as the ground plane. The ground plane may be extended by further mapping of the surface via additional processes, including mapping the surface based on color. In some embodiments, rather than calculating the ground plane, the ground plane may be selected by the user via user input); and responsive to determining that the first detection area does not comprise addition points of the point cloud, defining a second detection area, wherein the second detection area comprises a second spatially defined subset of the scene data (Fig. 10; Fig. 15A-15B; Paragraph [0096]: AR plane construction engine 650 may create a AR plane (black surface) using the ground plane determined by surface mapping engine 620 and the physical object models determined by object modeling engine 640. FIG. 11 illustrates an embodiment of an AR plane (black solid surface indicated by 1102) that is created based on the ground plane of FIG. 8 and the modeled objects of FIG. 10. Creation of the AR plane may include clipping (or otherwise removing) from the ground plane portions of the ground plane that intersect with or contact the modeled objects. This may involve reducing the extent of the ground plane and/or removing one or more regions from the ground plane to create the AR plane. Creation of the AR plane may involve cells of the ground plane being subdivided to avoid modeled objects; Paragraphs [0114]-[0115]: Reducing the size of the second portion 1520-A, not only can provide for a more accurate representation of the planar surface 210, but also a more accurate representation of the object 215…FIG. 15B illustrates a modified hole 1510-B (shaded region) in which the second portion 1520-B has been reduced or removed (as indicated by the line and arrows) to a smaller size. As discussed in more detail below, techniques can utilize not only information regarding the planar surface itself, but also feature point information (which can be provided by SLAM) to intelligently estimate the dimensions for the reduced second portion); defining a second plane model based on points of the point cloud within the second detection area (Fig. 3; Fig. 8; Paragraph [0069]: boundaries (or borders) of the represented AR plane 310 may grow over time by analyzing more portions (e.g., cells) and adding them to the identified portion of the planar surface. This usually happens when more areas of the planar surface become visible due to a new viewpoint. In FIG. 3, the borders of the representation of the AR plane 310 do not yet correctly indicate all of the physical borders of the planar surface 210. However, depending on the algorithm utilized, the representation can continue to be improved and refined with the availability of additional information (e.g., images at different angles). In this example, lines 315 are shown to help illustrate the AR plane 310. It can be noted that the AR plane 310 includes a large number of lines 315, although only two are labeled; Paragraphs [0091]-[0092]: Referring to FIG. 8, the outer reference points that were determined to fall on the plane that is to serve as the ground plane, may be connected to form the outer limits of the ground plane. The ground plane may be extended by further mapping of the surface via additional processes, including mapping the surface based on color…the ground plane is selected by the user as input to surface mapping engine 620. For instance, in a captured image, a user may select the surface to use as the ground plane. Otherwise, the ground plane may be found by fitting a plane to as many reference points as possible by surface mapping engine 620. FIG. 8 illustrates a visual example of a ground plane fit to reference points determined to be coplanar. The reference points fitted to the ground plane are indicated by 802. The lines 804 between the reference points 802 may represent the outer extent of the ground plane); defining a second plane based on the second plane model (Fig. 3; Fig. 8; Fig. 10; Fig. 11; Paragraph [0069]: boundaries (or borders) of the represented AR plane 310 may grow over time by analyzing more portions (e.g., cells) and adding them to the identified portion of the planar surface. This usually happens when more areas of the planar surface become visible due to a new viewpoint. In FIG. 3, the borders of the representation of the AR plane 310 do not yet correctly indicate all of the physical borders of the planar surface 210. However, depending on the algorithm utilized, the representation can continue to be improved and refined with the availability of additional information (e.g., images at different angles). In this example, lines 315 are shown to help illustrate the AR plane 310. It can be noted that the AR plane 310 includes a large number of lines 315, although only two are labeled; Paragraphs [0091]-[0092]: Referring to FIG. 8, the outer reference points that were determined to fall on the plane that is to serve as the ground plane, may be connected to form the outer limits of the ground plane. The ground plane may be extended by further mapping of the surface via additional processes, including mapping the surface based on color…the ground plane is selected by the user as input to surface mapping engine 620. For instance, in a captured image, a user may select the surface to use as the ground plane. Otherwise, the ground plane may be found by fitting a plane to as many reference points as possible by surface mapping engine 620. FIG. 8 illustrates a visual example of a ground plane fit to reference points determined to be coplanar. The reference points fitted to the ground plane are indicated by 802. The lines 804 between the reference points 802 may represent the outer extent of the ground planeParagraph [0096]: AR plane construction engine 650 may create a AR plane (black surface) using the ground plane determined by surface mapping engine 620 and the physical object models determined by object modeling engine 640. FIG. 11 illustrates an embodiment of an AR plane (black solid surface indicated by 1102) that is created based on the ground plane of FIG. 8 and the modeled objects of FIG. 10. Creation of the AR plane may include clipping (or otherwise removing) from the ground plane portions of the ground plane that intersect with or contact the modeled objects. This may involve reducing the extent of the ground plane and/or removing one or more regions from the ground plane to create the AR plane. Creation of the AR plane may involve cells of the ground plane being subdivided to avoid modeled objects); determining at least one value of a usable size of the second plane based on points of the point cloud (Fig. 5A-5B; Fig. 15A-15B; Paragraph [0085]: Referring to FIGS. 5A and 5B, in order to find the outer boundaries of a plane using the points inside the plane, a convex hull (as illustrated in FIG. 5A) may be calculated. In mathematics, the convex hull or convex envelope of a set X of points in the Euclidean plane or Euclidean space is the smallest convex set that contains X. For instance, when X is a bounded subset of the plane, the convex hull may be visualized as the shape formed by a rubber band stretched around X. In one embodiment, for constructing a more complex shape, the convex hull may further be refined (as illustrated by FIG. 5B) by adding additional points to the boundary. For example, in FIG. 5B, the convex hull is further refined by adding point 502 to the shape. The boundary may iteratively be refined in areas where a large empty space is enclosed by the boundary; Paragraphs [0114]-[0115]: Reducing the size of the second portion 1520-A, not only can provide for a more accurate representation of the planar surface 210, but also a more accurate representation of the object 215…FIG. 15B illustrates a modified hole 1510-B (shaded region) in which the second portion 1520-B has been reduced or removed (as indicated by the line and arrows) to a smaller size. As discussed in more detail below, techniques can utilize not only information regarding the planar surface itself, but also feature point information (which can be provided by SLAM) to intelligently estimate the dimensions for the reduced second portion); comparing at least one value of a characteristic size of a digital object to the at least one value of the usable size of the second plane (Fig. 15A-15B; Paragraphs [0114]-[0115]: Reducing the size of the second portion 1520-A, not only can provide for a more accurate representation of the planar surface 210, but also a more accurate representation of the object 215…FIG. 15B illustrates a modified hole 1510-B (shaded region) in which the second portion 1520-B has been reduced or removed (as indicated by the line and arrows) to a smaller size. As discussed in more detail below, techniques can utilize not only information regarding the planar surface itself, but also feature point information (which can be provided by SLAM) to intelligently estimate the dimensions for the reduced second portion); and responsive to determining that the at least one value of the characteristic size of the digital object is less than the at least one value of the usable size of the second plane, generating a display comprising the digital object positioned upon the plane based on the second plane model (Fig. 4; Paragraph [0106]: the largest cluster of reference points to which a plane can be fit (within a predefined margin of error) may be used to define a ground plane. The ground plane may be automatically selected to serve as the surface of the AR plane. As such, AR objects placed on the ground plane are intended to appear as if sitting on top of the physical surface that is serving as the ground plane. The ground plane may be extended by further mapping of the surface via additional processes, including mapping the surface based on color. In some embodiments, rather than calculating the ground plane, the ground plane may be selected by the user via user input. For instance, in a captured image, a user may select the surface to be used as the ground plane by providing input through a user interface (not shown), such as highlighting portions of the surface using a touchpad or stylus on the screen of the mobile device. In some instances, regardless of the method used for identifying the ground plane, the created ground plane may contain multiple cells based on the outlying vertices of the ground plane. Each cell of the ground plane may be a polygon that falls entirely within the ground plane. In some embodiments, the polygons created may be three or four sides and may all be coplanar with the ground plane).
Regarding claim 7, Reisner-Kollmann discloses the method of claim 1, wherein the first detection area is defined based on at least one of the value of the characteristic size of the digital object, a field of view of a sensor providing the image data, a field of view of a sensor providing the depth data, or a point density of the point cloud (Paragraph [0120]: silhouette of the object in an image. If there are images where the object silhouette falls against the plane due to camera angle, this silhouette can give a maximum bound for the height of the object. In other words, a reasonable representation of an object may be inferred by observing the silhouette for the object in the rectified image in multiple views against the plane. In some instances, this may be referred to as space carving. The silhouette of the object can be inferred by observing the boundary of the object against the plane, and using the boundary to carve away areas that are not the object; Paragraphs [0114]-[0115]: Reducing the size of the second portion 1520-A, not only can provide for a more accurate representation of the planar surface 210, but also a more accurate representation of the object 215…FIG. 15B illustrates a modified hole 1510-B (shaded region) in which the second portion 1520-B has been reduced or removed (as indicated by the line and arrows) to a smaller size. As discussed in more detail below, techniques can utilize not only information regarding the planar surface itself, but also feature point information (which can be provided by SLAM) to intelligently estimate the dimensions for the reduced second portion).
Regarding claim 8, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor; image sensor; depth sensor; and  memory containing instructions, which are disclosed by Reisner-Kollmann, Fig. 20; Paragraph [0083]: the proposed method may be used to process images that are taken using a camera, similar to the camera 2021 discussed in FIG. 20. In another embodiment, the images may be taken with depth cameras (e.g., cameras which include a depth sensor) and be processed to generate the planar representation; Paragraph [0140]: device 102 as described in FIG. 1 may be implemented with the specifically described details of process 300. In the embodiment of device 2000 shown in FIG. 20, specialized modules such as camera 2021 and image processing module 2022 may include functionality needed to capture and process images using the proposed method. The camera 2021 and image processing modules 2022 may be implemented to interact with various other modules of device 2000. For example, the combined image may be output on display output 2003. In addition, the image processing module may be controlled via user inputs from user input module 2006. User input module 2006 may accept inputs to define a user preferences regarding the represented scene or identify an initialization target in the scene. Memory 2020 may be configured to store images, and may also store settings and instructions that determine how the camera and the device operate); thus they are rejected on similar grounds.
Regarding claim 9, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the non-transitory computer-readable media, which are disclosed by Reisner-Kollmann, Paragraph [0151]: When implemented in software, firmware, middleware, or microcode, the program code or code segments to perform the associated tasks may be stored in a computer-readable medium such as a storage medium. Processors may perform the associated tasks. Additionally, the above elements may merely be a component of a larger system, wherein other rules may take precedence over or otherwise modify the application of various embodiments, and any number of steps may be undertaken before, during, or after the elements of any embodiment are implemented); thus they are rejected on similar grounds.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reisner-Kollmann, in view of Mammou et al. (US Pub. 2021/0090301), hereinafter Mammou. 
Regarding claim 4, Reisner-Kollmann discloses the method of claim 1, wherein defining the plane model based on points of the point cloud within the first detection area comprises performing at least one iteration of: defining a first plane model based on a first set of points of the point cloud (Fig. 3; Fig. 8; Paragraph [0069]: boundaries (or borders) of the represented AR plane 310 may grow over time by analyzing more portions (e.g., cells) and adding them to the identified portion of the planar surface. This usually happens when more areas of the planar surface become visible due to a new viewpoint. In FIG. 3, the borders of the representation of the AR plane 310 do not yet correctly indicate all of the physical borders of the planar surface 210. However, depending on the algorithm utilized, the representation can continue to be improved and refined with the availability of additional information (e.g., images at different angles). In this example, lines 315 are shown to help illustrate the AR plane 310. It can be noted that the AR plane 310 includes a large number of lines 315, although only two are labeled; Paragraphs [0091]-[0092]: Referring to FIG. 8, the outer reference points that were determined to fall on the plane that is to serve as the ground plane, may be connected to form the outer limits of the ground plane. The ground plane may be extended by further mapping of the surface via additional processes, including mapping the surface based on color…the ground plane is selected by the user as input to surface mapping engine 620. For instance, in a captured image, a user may select the surface to use as the ground plane. Otherwise, the ground plane may be found by fitting a plane to as many reference points as possible by surface mapping engine 620. FIG. 8 illustrates a visual example of a ground plane fit to reference points determined to be coplanar. The reference points fitted to the ground plane are indicated by 802. The lines 804 between the reference points 802 may represent the outer extent of the ground plane); selecting one or more points of the point cloud (Paragraph [0017]: identifying the physical object for selection may include identifying one or more regions in the planar surface, wherein the one or more regions correspond to location of the physical object on the planar surface, wherein the obtained information comprises one or more feature points of the physical object, wherein each feature point is indicative of a location, relative to the planar surface, of a point on an external surface of the physical object and identifying one or more external surfaces of the physical object based on location of one or more convex regions and the one or more feature points); defining a second plane model based at least in part on the randomly selected one or more points of the point cloud (Fig. 3; Fig. 8; Paragraph [0069]: boundaries (or borders) of the represented AR plane 310 may grow over time by analyzing more portions (e.g., cells) and adding them to the identified portion of the planar surface. This usually happens when more areas of the planar surface become visible due to a new viewpoint. In FIG. 3, the borders of the representation of the AR plane 310 do not yet correctly indicate all of the physical borders of the planar surface 210. However, depending on the algorithm utilized, the representation can continue to be improved and refined with the availability of additional information (e.g., images at different angles). In this example, lines 315 are shown to help illustrate the AR plane 310. It can be noted that the AR plane 310 includes a large number of lines 315, although only two are labeled; Paragraphs [0091]-[0092]: Referring to FIG. 8, the outer reference points that were determined to fall on the plane that is to serve as the ground plane, may be connected to form the outer limits of the ground plane. The ground plane may be extended by further mapping of the surface via additional processes, including mapping the surface based on color…the ground plane is selected by the user as input to surface mapping engine 620. For instance, in a captured image, a user may select the surface to use as the ground plane. Otherwise, the ground plane may be found by fitting a plane to as many reference points as possible by surface mapping engine 620. FIG. 8 illustrates a visual example of a ground plane fit to reference points determined to be coplanar. The reference points fitted to the ground plane are indicated by 802. The lines 804 between the reference points 802 may represent the outer extent of the ground plane); comparing a fit of the first plane model to the first set of points of the point cloud and the randomly selected one or more points of the point cloud to a fit of the second plane model to the first set of points and the randomly selected one or more points of the point cloud (Fig. 4; Paragraph [0081]: different ways of evaluating the "likeness" of a candidate cell or how "similar" the candidate cell is, as compare to cells already identified as part of the planar surface. For example, the at least one visual property of all the cells already identified as part of the planar surface may be averaged or combined in some other way to establish a baseline. Alternatively, the at least one visual property of just some of the cells (e.g., only cells in proximity) may be used to establish the baseline. The at least one visual property of the candidate cell may be evaluated to determine a measure of "likeness" to the baseline. If the measure of likeness is above a pre-determined threshold, the candidate cell may be identified as being a part of the AR plane; Paragraph [0106]: the largest cluster of reference points to which a plane can be fit (within a predefined margin of error) may be used to define a ground plane. The ground plane may be automatically selected to serve as the surface of the AR plane. As such, AR objects placed on the ground plane are intended to appear as if sitting on top of the physical surface that is serving as the ground plane. The ground plane may be extended by further mapping of the surface via additional processes, including mapping the surface based on color. In some embodiments, rather than calculating the ground plane, the ground plane may be selected by the user via user input. For instance, in a captured image, a user may select the surface to be used as the ground plane by providing input through a user interface (not shown), such as highlighting portions of the surface using a touchpad or stylus on the screen of the mobile device. In some instances, regardless of the method used for identifying the ground plane, the created ground plane may contain multiple cells based on the outlying vertices of the ground plane. Each cell of the ground plane may be a polygon that falls entirely within the ground plane. In some embodiments, the polygons created may be three or four sides and may all be coplanar with the ground plane); and responsive to determining that the fit of the second plane model is better than the fit of the first plane model, defining the second plane model as the plane model (Fig. 15A-15B; Paragraphs [0114]-[0115]: Reducing the size of the second portion 1520-A, not only can provide for a more accurate representation of the planar surface 210, but also a more accurate representation of the object 215…FIG. 15B illustrates a modified hole 1510-B (shaded region) in which the second portion 1520-B has been reduced or removed (as indicated by the line and arrows) to a smaller size. As discussed in more detail below, techniques can utilize not only information regarding the planar surface itself, but also feature point information (which can be provided by SLAM) to intelligently estimate the dimensions for the reduced second portion).
	Reisner-Kollmann does not explicitly disclose randomly selecting one or more points of the point cloud. 
	However, Mammou teaches plane detection and space estimation (Fig. 3E; Fig. 6D), further comprising randomly selecting one or more points of the point cloud (Paragraph [0166]: a representation of a point cloud is encoded using multiple projections. For example, instead of determining patches for a segment of the point cloud projected on a plane perpendicular to a normal to the segment, the point cloud may be projected onto multiple arbitrary planes or surfaces; Paragraph [0193]: an encoder or a decomposition into patches module of an encoder, receives or selects a sequence of versions of a point cloud at different moments in time for which time-consistent patches are to be generate; Paragraph [0470]: a first or next patch of the patches generated for the reference (previous) point cloud is selected. At 936, the points of the patch are re-sampled as described herein. At 937 motion vectors for the points included in the selected patch between the reference point cloud and the current point cloud are determined. At 940 the motion vectors are used to generate a relative motion patch image. For example, in some embodiments, generating a relative motion patch image may comprise, encoding, at 941, vector motion in different directions using different image characteristics, as described herein. At 938 an updated color patch image is generated. In some embodiments, the updated color patch image may encode residual values indicating differences in colors of the points of the point cloud included in the patch between the reference point cloud and the current point cloud). Mammou teaches that this will enable accurately tracked geometry (Paragraph [0335]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reisner-Kollmann with the features of above as taught by Mammou so as to enable accurately tracked geometry as presented by Mammou.
Regarding claim 5, Reisner-Kollmann discloses the method of claim 1, further comprising: responsive to determining that the at least one value of the characteristic size of the digital object is greater than the at least one value of the usable size of the plane, performing at least one iteration of: defining a first plane model based on a first set of points of the point cloud (Fig. 3; Fig. 8; Paragraph [0069]: boundaries (or borders) of the represented AR plane 310 may grow over time by analyzing more portions (e.g., cells) and adding them to the identified portion of the planar surface. This usually happens when more areas of the planar surface become visible due to a new viewpoint. In FIG. 3, the borders of the representation of the AR plane 310 do not yet correctly indicate all of the physical borders of the planar surface 210. However, depending on the algorithm utilized, the representation can continue to be improved and refined with the availability of additional information (e.g., images at different angles). In this example, lines 315 are shown to help illustrate the AR plane 310. It can be noted that the AR plane 310 includes a large number of lines 315, although only two are labeled; Paragraphs [0091]-[0092]: Referring to FIG. 8, the outer reference points that were determined to fall on the plane that is to serve as the ground plane, may be connected to form the outer limits of the ground plane. The ground plane may be extended by further mapping of the surface via additional processes, including mapping the surface based on color…the ground plane is selected by the user as input to surface mapping engine 620. For instance, in a captured image, a user may select the surface to use as the ground plane. Otherwise, the ground plane may be found by fitting a plane to as many reference points as possible by surface mapping engine 620. FIG. 8 illustrates a visual example of a ground plane fit to reference points determined to be coplanar. The reference points fitted to the ground plane are indicated by 802. The lines 804 between the reference points 802 may represent the outer extent of the ground plane); selecting one or more points of the point cloud (Paragraph [0017]: identifying the physical object for selection may include identifying one or more regions in the planar surface, wherein the one or more regions correspond to location of the physical object on the planar surface, wherein the obtained information comprises one or more feature points of the physical object, wherein each feature point is indicative of a location, relative to the planar surface, of a point on an external surface of the physical object and identifying one or more external surfaces of the physical object based on location of one or more convex regions and the one or more feature points); defining a second plane model based at least in part on the randomly selected one or more points of the point cloud (Fig. 3; Fig. 8; Paragraph [0069]: boundaries (or borders) of the represented AR plane 310 may grow over time by analyzing more portions (e.g., cells) and adding them to the identified portion of the planar surface. This usually happens when more areas of the planar surface become visible due to a new viewpoint. In FIG. 3, the borders of the representation of the AR plane 310 do not yet correctly indicate all of the physical borders of the planar surface 210. However, depending on the algorithm utilized, the representation can continue to be improved and refined with the availability of additional information (e.g., images at different angles). In this example, lines 315 are shown to help illustrate the AR plane 310. It can be noted that the AR plane 310 includes a large number of lines 315, although only two are labeled; Paragraphs [0091]-[0092]: Referring to FIG. 8, the outer reference points that were determined to fall on the plane that is to serve as the ground plane, may be connected to form the outer limits of the ground plane. The ground plane may be extended by further mapping of the surface via additional processes, including mapping the surface based on color…the ground plane is selected by the user as input to surface mapping engine 620. For instance, in a captured image, a user may select the surface to use as the ground plane. Otherwise, the ground plane may be found by fitting a plane to as many reference points as possible by surface mapping engine 620. FIG. 8 illustrates a visual example of a ground plane fit to reference points determined to be coplanar. The reference points fitted to the ground plane are indicated by 802. The lines 804 between the reference points 802 may represent the outer extent of the ground plane); comparing a fit of the first plane model to the first set of points of the point cloud and the randomly selected one or more points of the point cloud to a fit of the second plane model to the first set of points and the randomly selected one or more points of the point cloud (Fig. 4; Paragraph [0081]: different ways of evaluating the "likeness" of a candidate cell or how "similar" the candidate cell is, as compare to cells already identified as part of the planar surface. For example, the at least one visual property of all the cells already identified as part of the planar surface may be averaged or combined in some other way to establish a baseline. Alternatively, the at least one visual property of just some of the cells (e.g., only cells in proximity) may be used to establish the baseline. The at least one visual property of the candidate cell may be evaluated to determine a measure of "likeness" to the baseline. If the measure of likeness is above a pre-determined threshold, the candidate cell may be identified as being a part of the AR plane; Paragraph [0106]: the largest cluster of reference points to which a plane can be fit (within a predefined margin of error) may be used to define a ground plane. The ground plane may be automatically selected to serve as the surface of the AR plane. As such, AR objects placed on the ground plane are intended to appear as if sitting on top of the physical surface that is serving as the ground plane. The ground plane may be extended by further mapping of the surface via additional processes, including mapping the surface based on color. In some embodiments, rather than calculating the ground plane, the ground plane may be selected by the user via user input. For instance, in a captured image, a user may select the surface to be used as the ground plane by providing input through a user interface (not shown), such as highlighting portions of the surface using a touchpad or stylus on the screen of the mobile device. In some instances, regardless of the method used for identifying the ground plane, the created ground plane may contain multiple cells based on the outlying vertices of the ground plane. Each cell of the ground plane may be a polygon that falls entirely within the ground plane. In some embodiments, the polygons created may be three or four sides and may all be coplanar with the ground plane); and responsive to determining that the fit of the second plane model is better than the fit of the first plane model, defining the second plane model as the plane model (Fig. 15A-15B; Paragraphs [0114]-[0115]: Reducing the size of the second portion 1520-A, not only can provide for a more accurate representation of the planar surface 210, but also a more accurate representation of the object 215…FIG. 15B illustrates a modified hole 1510-B (shaded region) in which the second portion 1520-B has been reduced or removed (as indicated by the line and arrows) to a smaller size. As discussed in more detail below, techniques can utilize not only information regarding the planar surface itself, but also feature point information (which can be provided by SLAM) to intelligently estimate the dimensions for the reduced second portion); and defining a second plane as the plane (Fig. 4; Paragraph [0106]: the largest cluster of reference points to which a plane can be fit (within a predefined margin of error) may be used to define a ground plane. The ground plane may be automatically selected to serve as the surface of the AR plane. As such, AR objects placed on the ground plane are intended to appear as if sitting on top of the physical surface that is serving as the ground plane. The ground plane may be extended by further mapping of the surface via additional processes, including mapping the surface based on color. In some embodiments, rather than calculating the ground plane, the ground plane may be selected by the user via user input. For instance, in a captured image, a user may select the surface to be used as the ground plane by providing input through a user interface (not shown), such as highlighting portions of the surface using a touchpad or stylus on the screen of the mobile device. In some instances, regardless of the method used for identifying the ground plane, the created ground plane may contain multiple cells based on the outlying vertices of the ground plane. Each cell of the ground plane may be a polygon that falls entirely within the ground plane. In some embodiments, the polygons created may be three or four sides and may all be coplanar with the ground plane).
	Reisner-Kollmann does not explicitly disclose randomly selecting one or more points of the point cloud. 
	However, Mammou teaches plane detection and space estimation (Fig. 3E; Fig. 6D), further comprising randomly selecting one or more points of the point cloud (Paragraph [0166]: a representation of a point cloud is encoded using multiple projections. For example, instead of determining patches for a segment of the point cloud projected on a plane perpendicular to a normal to the segment, the point cloud may be projected onto multiple arbitrary planes or surfaces; Paragraph [0193]: an encoder or a decomposition into patches module of an encoder, receives or selects a sequence of versions of a point cloud at different moments in time for which time-consistent patches are to be generate; Paragraph [0470]: a first or next patch of the patches generated for the reference (previous) point cloud is selected. At 936, the points of the patch are re-sampled as described herein. At 937 motion vectors for the points included in the selected patch between the reference point cloud and the current point cloud are determined. At 940 the motion vectors are used to generate a relative motion patch image. For example, in some embodiments, generating a relative motion patch image may comprise, encoding, at 941, vector motion in different directions using different image characteristics, as described herein. At 938 an updated color patch image is generated. In some embodiments, the updated color patch image may encode residual values indicating differences in colors of the points of the point cloud included in the patch between the reference point cloud and the current point cloud). Mammou teaches that this will enable accurately tracked geometry (Paragraph [0335]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reisner-Kollmann with the features of above as taught by Mammou so as to enable accurately tracked geometry as presented by Mammou.
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613